— Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent Commissioner of Corrections and Community Supervision which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner commenced this CPLR article 78 proceeding to challenge a determination finding him guilty of violating certain prison disciplinary rules. The Attorney General has advised this Court that the determination at issue has been administratively reversed, all references thereto have been expunged from petitioner’s institutional record and the mandatory $5 surcharge has been refunded to his inmate account. In view of this, and given that petitioner has received all the relief to which he is entitled, the matter is dismissed as moot (see Matter of Burroughs v Martuscello, 111 AD3d 1208 [2013]; Matter of McKethan v Prack, 111 AD3d 1046 [2013]). Contrary to petitioner’s claim, he is not entitled to be restored to the status he enjoyed prior to the disciplinary determination (see Matter of Houghtaling v Fischer, 106 AD3d 1351 [2013]; Matter of Horace v Fischer, 98 AD3d 1157 [2012]).
Stein, J.P, McCarthy, Garry and Rose, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.